          Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 1 of 11



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

-------------------------------------------------------------X
UNITED STATES OF AMERICA, :
                                                       :         88 cr 928 (KMW)
                                Plaintiff,             :
                  v.                                   :
                                                       :
                                                       :
ATINUKE ADETOLA,                                       :
                                                       :
                                Defendant.             :
-------------------------------------------------------------X




                                     ATINUKE ADETOLA
                                 SENTENCING MEMORANDUM




                                                     Jason E. Foy (JF5839)
                                                     FOY & SEPLOWITZ, LLC
                                                     105 Main Street
                                                     Hackensack, New Jersey 07601
                                                     (201) 457-0071

                                                     Attorney for Atinuke Adetola
Dated: June 3, 2019




                                                         1
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 2 of 11



                          PRELIMINARY STATEMENT

      This memorandum is respectfully submitted on behalf of the defendant, Atinuke

Adetola (hereinafter, “Mrs. Adetola”). Mrs. Adetola is scheduled to be sentenced on

June 17, 2019.     The objective of this memorandum is to provide background

information about Mrs. Adetola to assist the Court in formulating a just sentence.

      On or about October 24, 2018, Mrs. Adetola was arrested in Georgia on a 1988

indictment charging multiple counts of Conspiracy to Commit Bank Fraud and related

crimes. Mrs. Adetola was held in custody and transported to the Southern District of

New York (SDNY). She arrived in the SDNY on or about December 6, 2018.

      At the initial appearance before the Magistrate Court, Mrs. Adetola consented to

her detention. On December 11, 2018, a detention hearing was conducted before the

Magistrate Court and Mrs. Adetola was released subject to electronic monitoring and

related conditions. She has complied with all conditions of her release.

      On December 18, 2018, Mrs. Adetola appeared before this Court for her first

status conference. Mrs. Adetola informed the Court that she will make a formal

submission to the Government for the purposes of reaching an expeditious resolution.

The case was adjourned to February for possible disposition of the case.

      On January 13, 2019, Mrs. Adetola delivered a formal submission to the

Government recommending deferred prosecution or, alternatively, a misdemeanor

disposition. See, Exhibit A with sub-exhibits a-j. The Government declined deferred

prosecution and agreed to a misdemeanor disposition. In a letter dated, February 8,

2019, the Government presented a plea offer for Fraudulent Misuse of Social Security
                                         2
        Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 3 of 11



Numbers pursuant to 42 U.S.C. §1307(a), a Class A misdemeanor, which carries a

maximum term of imprisonment of one year, a maximum term of supervised release of

one year, a maximum fine of $100,000 or twice the gross pecuniary gain or loss,

whichever is greater, and $25 mandatory special assessment. As a result of Mrs.

Adetola accepting the plea offer, the Government filed a superseding Information

charging a single Count of Fraudulent Misuse Use of Social Security Numbers, under

docket number 88 cr 928.

      On February 20, 2019, Mrs. Adetola entered her guilty plea to Fraudulent

Misuse of Social Security Numbers pursuant to 42 U.S.C. §1307(a), a Class A

misdemeanor. Mrs. Adetola admitted to misusing the social security number she

received in the name of Biola Sokunle, in order to obtain a Georgia State identification

card and driver’s license under the name Biola Sokunle, which is not her true name.

Mrs. Adetola committed this misdemeanor for the purposes of obtaining employment,

facilitating her mobility, and to assist in evading arrest and prosecution on the initial

charges in this case.

      Pursuant to the plea agreement with the Government, Mrs. Adetola’s stipulated

advisory sentencing guidelines recommend a 0-6 months sentence of imprisonment

with a fine range of $500-$9,500 based upon a Criminal History score of I and Offense

Level of 4.

      The US Department of Probation filed a Pre-Sentence Investigation Report

(“PSR”) which is consistent with the advisory sentencing guidelines calculations

contained in the plea offer. The Department of Probation recommends a sentence of

                                           3
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 4 of 11



time served with 1-year supervised release, no fine and $25 mandatory special

assessment.

      Based upon the submissions of the US Department of Probation, the

Government and the information contained herein, Mrs. Adetola requests that this

Court impose a sentence of time served and use its discretion pursuant to 18 U.S.C.

§3583 to waive the 1 year term of supervised release without the imposition of a fine.

The $25 special assessment is mandatory.

      The proposed sentence is sufficient, but not greater than necessary, to comply

with goals of the advisory sentencing guidelines and the factors set forth in 18 U.S.C.

§3553(a). Should the Court impose a term of supervised release, Mrs. Adetola request

that she be able to serve her supervised release in the SDNY or EDNY.

                                 18 U.S.C. § 3553(a)

      In the wake of United States v. Booker, 543 U.S. 220 (2005), the Second Circuit

in United States v. Crosby, 397 F.3d 103 (2d Cir. 2005), set forth guidance for the

imposition of a sentence against a criminal defendant. Honorable Judge Newman

explained that district courts should now engage in a three-step sentencing procedure

in light of Booker. First, the court must determine the applicable Guidelines range.

Second, the court should consider whether a departure from the Guidelines range is

appropriate. Id. at 112. Third, the court must consider the Guidelines range, “along

with all of the factors listed in section 3553(a)” and determine the sentence to be

imposed. Id. at 113.



                                          4
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 5 of 11



      18 U.S.C. § 3553(a) provides that a sentencing court shall impose a sentence

that is sufficient, but not greater than necessary, to comply with the purposes set forth

in paragraph (2) of this subsection. The Court, in determining the particular sentence

in Mrs. Adetola’s case should consider the following:

          1. the nature and circumstances of the offense and the history and

             characteristics of the defendant;

          2. the need for the sentence imposed to

                 A. reflect the seriousness of the offense, promote respect for the law

                 and provide just punishment;

                 B. provide adequate deterrence;

                 C. protect the public from further crimes of the defendant;

                 D. effectively provide the defendant with any necessary educational or

                 vocational training or medical care or other correctional treatment;

          3. the kinds of sentences available;

          4. the kinds of sentence and the sentencing range established;

          5. any pertinent policy statement;

          6. the need to avoid unwarranted sentence disparities among defendants

             with similar records who have been found guilty of similar conduct; and,

          7. the need to provide restitution to any victims of the offense.

      While 18 U.S.C. § 3553(a) compels a broad consideration of the history and

characteristics of the defendant, 18 U.S.C. § 3661 adds that “[n]o limitation shall be

placed on the information concerning the background, character, and conduct of a

                                           5
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 6 of 11



person convicted of an offense which a court of the United States may receive and

consider for the purposes of imposing an appropriate sentence.”          Furthermore,

pursuant to 18 U.S.C 3583(a) & (c), the Court must consider 18 U.S.C. § 3553 when

exercising its discretion on whether to impose a term of supervised release and for how

long, if any. Ultimately, 18 U.S.C. § 3553(a) instructs the sentencing court to impose a

sentence which is sufficient, but not greater than necessary to punish the defendant

and prevent the defendant from committing future crimes. A careful balancing of the

sentencing objectives along with the unique and individualized facts particular to this

case, mitigate in favor of imposing a sentence of time served without imposing a term

of supervised release.

      The following summarizes the factors relevant in fashioning an appropriate

sentence that is sufficient, but not greater than necessary to satisfy the objectives of

justice. A more detailed presentation is contained within Exhibit A, sub-exhibits a-j of

this submission.

   1. Nature and Circumstances of the Offense and the History and
      Characteristics of Mrs. Adetola.

              NATURE AND CIRCUMSTANCES OF THE OFFENSE

      In the 1990’s Mrs. Adetola obtained a social security card in the name of Biola

Sokunle. She chose the name Biola because it was a name her aunt and others called

her in Nigeria. She used the name Sokunle because it was her mother’s maiden name.

      Mrs. Adetola used the social security card to assist with employment and

payment of taxes. Mrs. Adetola used the social security card to obtain a Georgia State


                                           6
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 7 of 11



identification card and a Georgia driver’s license. The use of Biola Sokunle also

assisted Mrs. Adetola in evading arrest and prosecution.

      As reflected in Exhibit A, the criminal conduct that has led to this sentencing

proceeding was largely influenced by her husband and other culture dynamics that had

a significant impact on her ability to refuse to participate in the conspiracy. See, also

sub-exhibit d.

                           HISTORY AND CHARACTERISTICS

      Mrs. Adetola is presently 57 years old. The criminal conduct that initially

resulted in the filing of indictment 88 cr 928 was committed between 1985 and 1988

when Mrs. Adetola was 23-26 years of age. The criminal conduct committed in the

mid-early 90’s was motivated by her desire to work, drive, and avoid prosecution.

      In the approximately 31 years since the initial indictment was filed, other than

the Class A misdemeanor that is the subject of the upcoming sentencing proceedings,

Mrs. Adetola has led a law abiding and exemplary life. She has been gainfully

employed with multiple medical billing companies. As reflected in Exhibit A, Mrs.

Adetola consistently received positive certifications and acknowledgements in

connection with her employment. See, sub-exhibits e & f.

      Mr. Adetola has raised 3 adult children who have become assets to their

community. They have all submitted letters which are annexed to this sentencing

submission.      See, Exhibit A, sub-exhibits b. In addition to her children, other

responsible members of the community have also submitted letters which corroborate



                                           7
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 8 of 11



how she chose to live her life over the past 31 years. See, Exhibit A, sub-exhibit c.

      When Mrs. Adetola was laid off and experienced long-term unemployment, she

successfully participated in the Penn Forster Career School. See, Exhibit A, sub-exhibit

h. Also, while employed and during her extended unemployment, she volunteered and

was committed to her church. See, Exhibit A, sub-exhibits g & i. She lived a life

committed to her own personal redemption through her volunteer work, church service,

and personal relationships with friends, family and coworkers.

   2. Need for the Sentence Imposed to:

      A. Reflect the Seriousness of the Offense, Promote Respect for Law
         and provide Just Punishment

      The recommended sentence provides just punishment under the unique and

individualized circumstances of this case. Mrs. Adetola’s misdemeanor conviction is

serious because it contributed her ability to evade prosecution, but the decision to

commit the misdemeanor crime was primarily motivated by gainful employment and

the ability to travel via automobile. Our recommended sentence is just punishment

given the unique opportunity to consider her long term post crime conduct which is

consistent with a law-abiding lifestyle.

      B. Afford Adequate Deterrence to Criminal Conduct

      Mrs. Adetola is a 57-year-old woman who has demonstrated that her experience

of violating the law, its collateral consequences, as well as, recognizing the impact her

conduct has had on her and her family is adequate deterrence against future criminal

conduct.


                                           8
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 9 of 11



      C. Protect the Public from further Crimes of the defendant

      Mrs. Adetola has demonstrated over the past 31 years that the public does not

need protection from further crimes by her. Mrs. Adetola has consistently made law

abiding life choices since her criminal conduct occurred. Exhibit A provides a detailed

perspective of her life since 1988 and she has been a positive force for her family and

community.

      D. The Guidelines Sentencing Range and Guidelines Policy

      The Supreme Court decision in Booker/Fanfan requires sentencing courts to

treat the Guidelines as just one of several sentencing factors set forth in 18 U.S.C §

3553(a). The Supreme Court held, that the now revised Sentencing Reform Act (SRA)

requires a sentencing court to consider the Guidelines ranges, but it permits the court

to tailor the sentence considering other statutory concerns as well. See, Booker, 125 S.

Ct. at 757.

      The issue is what weight should be given to the Guidelines. That question was

left unresolved by Booker/Fanfan and by Crosby’s direction to district judges to

consider the Guidelines. The Guidelines are entitled to weight no greater than that

afforded to the other factors listed in 18 U.S.C. § 3553(a).       Any approach that

automatically gives heavy weight to the Guidelines range “comes perilously close to the

mandatory regime found to be unconstitutionally infirm in Booker.” US v. Jaber, 362

F.Supp.2d 365, 271 (D Mass 2005). The SRA does not state the weight that the Court

should give to the Guidelines in calculating the appropriate sentence. In Crosby, the



                                           9
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 10 of 11



2nd Circuit declined to rule on this question, rather it said it would “permit the concept

of consideration in the contests of the applicable Guidelines range to evolve as district

judges faithfully perform their statutory duties”. See, Crosby, 397 F.3d at 113.

      The sentencing guidelines recommend 0-6 months. Both Probation and Mrs.

Adetola recommend that she receive time served. The travel from Georgia to New York

was arduous and, the loss of liberty from October 24, 2018 thru December 11, 2018 is

sufficient, but not greater than necessary to reach a fair and just resolution.

   3. The need to avoid unwarranted sentence disparities among defendants
      with similar records who have been found guilty of similar conduct.

      A sentence of time served without the imposition of supervised release for Mrs.

Adetola would not create a sentencing disparity among similarly situated defendants.

In fact, it would be difficult to find another defendant that pleaded guilty to a Class A

misdemeanor, who also had 3 decades of law-abiding conduct with no prior convictions

since the commission of the crime that has received a more severe sentence.

      Mrs. Adetola’s husband, who was also the co-defendant prior to the filing of the

superseding Information, is significantly more criminally culpable for the criminal

conduct that brings us before this Court. He was convicted of the Conspiracy to

Commit Bank Fraud and he received a sentence from this Court of time served with

supervised release. Due to his violation of supervised release and other circumstances,

he has been deported back to Nigeria.

      Mrs. Adetola’s recommended sentence will not result in an unwarranted

sentencing disparity. It is not unusual for defendants without any criminal record who


                                           10
       Case 1:88-cr-00928-KMW Document 39 Filed 06/03/19 Page 11 of 11



are convicted of non-violent misdemeanors to receive a similar or lesser sentence than

recommended by Mrs. Adetola.

                                   CONCLUSION

      18 U.S.C. § 3553(a) requires courts to impose a sentence “sufficient, but not

greater than necessary” to reflect the seriousness of the offense, to promote respect for

the law, to provide just punishment, to afford adequate deterrence, to protect the public

from further crimes of the defendant, and to provide the defendant with needed

educational or vocational training. All these sentencing objectives can be attained by

imposing a sentence of time served. A sentence of time served without any supervised

release, would be sufficient punishment for Mrs. Adetola. It is time for Mrs. Adetola to

return to her family in Georgia to continue her journey of redemption without the

burden of supervised release or probation.

      Mrs. Adetola apologizes to the Court and her family for her criminal conduct and

promises to continue leading a law-abiding lifestyle in furtherance of her own

redemption. Thank you for your thoughtful consideration.


Dated: June 3, 2019                      Jason E. Foy
                                         _________________________________
                                         JASON E. FOY (JF5839)
                                         Attorney for Defendant Adetola


Cc:   AUSA David Raymond Lewis
      Atinuke Adetola




                                           11
